Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16, 19, 20 in the reply filed on September 1, 2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Netherlands on December 31, 2020. It is noted, however, that applicant has not filed a certified copy of the foreign application no. 2027258 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “the sides of the panel” in Line 5. This is indefinite as the claim previously recites two side elongate elements such that is it unclear if “the sides” are paired one to one with each element or if the two side elements extend along all four sides of the panel which would necessarily be present in view of the structure of the panel. As Applicant failed to provide proper antecedence for the recitation of “the sides” the limitation is unclear. Applicant is advised to amend the claim to set forth the sides of the panels which are associated with the elements, i.e. “along two opposing sides”, “along two adjacent sides”, “along all four sides”. Revision is required. 

The claim also recites “but preferably not attached to the elongate sides elements”. This limitation is indefinite as it is unclear if it is required by the scope of the claim as it is listed as a optional limitation. Additionally, it is unclear what Applicant intends by “not attached” as the features are all attached to each other, either directly or indirectly, within the assembly. The disclosure does not give further clarification on this issue. 

The claim also recites “the side elongate frame element” without proper antecedence. 

Regarding Claim 2, the claim recites “the sealing elements”. This is indefinite as Applicant has previously recited “two side elongate sealing elements”, “an upper elongate sealing element” and “a lower elongate sealing element”. It is therefore unclear if Applicant recalls a portion of these features or all of these features when reciting “the sealing elements”. 

The claim also recites “a polymeric seal with an asymmetric shape”. The term “asymmetric shape” is indefinite as it is unclear what Applicant intends to impart by this requirement. The disclosure does not provide clarity on how Applicant wishes to restrict the shape of the seal by being “asymmetric” and the figures do not provide clear details. Without clear guidance, Examiner applies the generally held definition which would encompass any shape which is not strictly symmetrical. 

Regarding Claim 3, the claim recites “a retaining element for retaining the assembly”. This limitation is indefinite as it is unclear if the retaining element an element within the scope of the claimed invention or a feature outside the claimed “assembly”. As the limitaiton implies that the retaining element engages the assembly, Examiner interprets it such that the retaining element need not be taught by the prior art as it is outside the scope of the claimed assembly. 

The claim also recites “the building structure” without antecedence. The claim then recites “wherein each side frame element is preferably an elongate body comprising at least an outer side portion accommodating for attaching to the retaining element, a panel-engaging portion for accommodating a side edge of the panel”. It is unclear what features are required and what features are optional in this limitation. 

Regarding Claim 4, the claim recites “preferably a further photovoltaic assembly, and comprising at least one upstanding ridge for engaging in weather sealing relationship with an underside of the laterally positioned roofing component”. It is unclear what features are required and what features are optional in this limitation. The claim also states “wherein the at least one of the side elongate frame elements”. “Frame element” is indefinite as there is improper antecedence and additionally, Examiner believes a typographical error exists such that “the” should not be between “wherein” and “at least”. 

Regarding Claim 5, the claim recites “wherein the side elongate frame element opposite to the side element providing a flashing portion”. The term “frame element” is without proper antecedence. Additionally, as there was no previous opposing requirement, it is unclear if Applicant is further limiting the placement of the side elements to be in opposing position about the panel or if Applicant is attempting to define the elements in a separate and distinct manner. The claim then recites “a flashing portion”. It is unclear if Applicant is recalling the previously claimed flashing or a separate and distinct flashing. 

Regarding Claim 6, the claim recites “wherein the side elements comprise reversible holding means for engaging with the retaining element”. The term “means for” is indefinite as it appears Applicant is attempting to invoke 112(f). The limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no clear showing in the specification regarding recalling the means plus functionality. Additionally, Claim 7 which depends from Claim 6, clearly articulates the structure of the claimed “means” and as such, appears to be an improper recitation.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

	Additionally, the claim recites “the retaining element” without proper antecedence. 

Regarding Claim 7, the claim recites “wherein the reversible holding means comprises a groves with a keyhole shaped opening such that an assembly may be lifted over a retaining pin, preferably a screw heads extending form the retaining element, after which the assembly can be pulled downwards such that the retaining pin slides into the narrower part of the keyhole shaped opening, thereby securing the assembly to the retaining assembly”. As state above, use of “means for” is indefinite as the claim distinctly provides structure for the claimed “means” which is improper under 112(f). Additionally, the claim recites “an assembly” such that it is unclear if Applicant recalls the claimed assembly previously presented or a separate and distinct assembly such that it is unclear if this assembly is within the scope of the claimed assembly or not. The term “groves” appears to be a typographical error. Furthermore, the vague, optional language of Claim 7 renders it indefinite, for example, “may be lifted” is unclear as to if such a feature is required by the claim or not. Additionally, use of the term “preferably” renders all limitations thereafter indefinite as it is unclear what is required and what is optional in the claim. 

Regarding Claim 9, the claim recites “wherein the upper elongate frame and sealing element is formed integrally with a seal, or comprises a groove for retaining a flange of a seal, such that an overhanging lip is provided for sealing the upper side of the frame with an underside of a preceding roofing element, thereby protecting the cavity formed between the element and the assembly from weather and UV exposure where the sealing occurs”. The term “upper elongate frame and sealing element” it without proper antecedence. Recitation of “the frame” is also indefinite for a failure to provide antecedence and furthermore is in conflict with the scope of the instant invention. The preamble of Claim 1 recites “A frameless photovoltaic assembly” and as such, it is unclear how a frame may be incorporate therein while still satisfying the inventive concept. 

Regarding Claim 10, the claim recites “each sealing element”. This is indefinite as it is unclear which of the claimed sealing elements are recalled by this recitation. The claim then recites “wherein a lip on a lower portion extends beyond the edge of the lower surface and engages with an upper surface to constrain the lip”. It is unclear what feature the claimed “lip” is a part of or what features comprise the claimed “lower portion” and “upper surface”. The bounds of the claim are generally unclear in view of the vague recitation of the features therein. Additionally, the claim recites a “glazing” polymer but provides no explanation in the instant disclosure, or example thereof, to determine what constitutes a “glazing” polymer. Such a term is not readily known in the art. As such, the limitation is indefinite. 

Regarding Claim 11, the claim recites “wherein the seal comprises an elastomeric material”. There is improper antecedence for “the seal”. Furthermore, “preferably a UV stable material selected from a natural or synthetic polymer having elastic properties, such as natural or synthetic rubbers, elastomers silicones, and polyolefins” is unclear what is required by this limitation as it is presented as an optional element.  “wherein the seal and the side element is shaped to accommodate the shape of a roofing element adjacent to the assembly” is indefinite as it is unclear what “the side element” refers to as two previous elements where established as elongate  side elements. Furthermore, the use of the singular “is shaped” is unclear as there are two preceding elements and as such, it is indefinite as to which element “is shaped” as the claim describes. 
 
Regarding Claim 12, the claim recites “the downward facing seal” without proper antecedence. The claim also recites” the lower frame element” without proper antecedence and as described above, use of the term “frame” is indefinite as the claimed invention is expressly a frameless assembly. The term “this joint” in the claim is indefinite as no previous joint is defined. The term “the next surface” is without proper antecedence. The claim also contains a typographical error in “the assembly and the and adjacent roofing component”. 

Regarding Claim 16, the claim recites “optionally” such that it is unclear if the remaining elements are necessary to the scope of the claim or not. 

Regarding Claim 19, the claim recites “A translucent top layer and bottom layer with photovoltaic cells affixed between the top and bottom layers for providing solar power” is indefinite as Claim 1 already defines the panel comprising a transparent top sheet and a backsheet such that it is unclear if Applicant is recalling these features or attempting to impart additional features therein. The claimed “preferably wherein the photovoltaic panel comprises (a) a top sheet, optionally comprising a pigmented coating layer; (b) a front encapsulant material; (c) an array of photovoltaic elements, (d) a layer of electric connectors; (e) a back encapsulant material; (f) a backsheet, and (g) at least one connector for connecting the panel to an electric grid” is indefinite as it is unclear what are optional vs. required elements of the assembly. 

Regarding Claim 20, the claim recites “can be fed into a residential electricity grid”. This is indefinite as it is unclear if Applicant is imparting an optional structure or functional limitation by use of the term “can”. 

All claims not addressed are rejected as depending from Claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12-16, 19, and 20are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190386608 by Wares et al (hereinafter Wares).
Examiner notes, the claims contain a great deal of functional and/or intended use language regarding the solar assembly. Functional language and/or intended use language is given limited patentable weight only as it pertains to the resulting structure of the device. As such, only functional language or intended use which further limits the structure of the device will be considered. See MPEP 2114. Furthermore, elements which are outside the scope of the assembly either associated with the functional or intended use language are not required to satisfy the limitations of the instant assembly and as such, will not be given patentable weight in examination as the examination is limited to the invention as claimed, i.e. a frameless photovoltaic assembly in Claims 1-14, 19 and a photovoltaic building assembly in Claims 15 and 16,  and a roof in Claim 20. 

Regarding Claim 1, Wares discloses a PV assembly comprising a PV panel including a top glass and backsheet having PV cells positioned therebetween ([0056] teaching the claimed “ (i) a photovoltaic panel comprising a transparent top sheet and a backsheet, and one or more photovoltaic cells positioned between the top and backsheet”), two elongated side supports which extend along the sides of the panel (Fig. 2, Fig. 5 teaching the claimed “ (ii) two side elongate elements extending vertically along the sides of the panel”), a upper element which extends from the side supports onto the top portion of the panel (Fig. 5 teaching the claimed “(iii) an upper elongate sealing element extending in a horizontal direction, and attached to an upper end of the side elongate elements and above the photovoltaic panel”) and a lower element which extends from the side supports below the panel (Fig. 5 teaching the claimed “(iv) a lower elongate sealing element extending horizontal direction and attached to the panel in horizontal direction on the underside of the panel, but preferably not attached to the elongate side elements”). The side supports form a flashing (22 Fig. 5 [0045] teaching the claimed “wherein at least one of the side elongate frame element extends laterally to form a flashing portion that substantially interlinks with the underside of a laterally positioned roofing component”). 

Regarding Claim 2, Wares discloses an additional sealing element” hinge” which is formed of a polymer and engages with an adjacent assembly (16 Fig. 6 teaching the claimed “a polymeric seal with an asymmetric shape to engage in weather sealing relationship with adjacent roofing component positioned horizontally above, and below”). 

Regarding Claim 3, Wares discloses the supports can engage a mounting pad (32 Fig. 6 teaching the claimed “wherein the side elements are shaped and designed to engage a retaining element for retaining the assembly from movement in a direction downward of the building structure, and wherein each side frame element is preferably an elongate body comprising at least an outer side portion accommodating for attaching to the retaining element, a panel-engaging portion for accommodating a side edge of the panel”). 

Regarding Claim 4, Wares discloses the side supports may include a hook which extends laterally from the panel (19 Fig. 5 teaching the claimed “herein the at least one of the side elongate frame element comprises a lateral portion extending from the panel and underneath a laterally positioned roofing component”). 

Regarding Claim 5, Wares discloses the opposing side of the panel from the one containing the flashing includes a “ridge” pointing downward which engages with the side of an adjacent panel (Fig. 8A-C teaching the claimed “wherein the side elongate frame element opposite to the side element providing a flashing portion comprises at least one upstanding ridge pointing downwardly, for engaging with a flashing portion of a further assembly or a roofing component in a weather-sealing arrangement”). 

Regarding Claim 6, Wares discloses a deformable holding pad which engages with the base deformable holding pad (26 Fig. 5 teaching the claimed “wherein the side elements comprise reversible holding means for engaging with the retaining element”). 

Regarding Claim 7, Wares discloses the holding pad may include grooves which an opening shape (Fig. 7A teaching the claimed “wherein the reversible holding means comprises a groves with a keyhole shaped opening such that an assembly may be lifted over a retaining pin, preferably a screw heads extending form the retaining element, after which the assembly can be pulled downwards such that the retaining pin slides into the narrower part of the keyhole shaped opening, thereby securing the assembly to the retaining assembly”). The claimed “such that an assembly may be lifted over a retaining pin, preferably a screw heads extending form the retaining element, after which the assembly can be pulled downwards such that the retaining pin slides into the narrower part of the keyhole shaped opening, thereby securing the assembly to the retaining assembly” relates to functional language outside the scope of the claimed assembly as the retaining element and subsequent features thereof are associated with the assembly but not a part thereof. 

Regarding Claim 9, Wares discloses the upper sealing element includes a groove space which would be capable of accommodating a seal. In view of the 112(b) rejection regarding “frame” Applicant interprets use thereof to refer to the PV panel, such that Wares discloses the groove which could accommodate a seal includes a lip which overhangs onto the panel (Fig. 5) thereby reading on the claimed “wherein the upper elongate frame and sealing element is formed integrally with a seal, or comprises a groove for retaining a flange of a seal, such that an overhanging lip is provided for sealing the upper side of the frame with an underside of a preceding roofing element, thereby protecting the cavity formed between the element and the assembly from weather and UV exposure where the sealing occurs”). 

Regarding Claim 12, Ware discloses on one end of the panel assembly, an edge seal includes an overhanging tapered lip which is configured to be disposed below an adjacent panel in an assembly of panels (Fig. 3, 4, 13 teaching the claimed “wherein the downward facing seal comprises an overhanging lip portion at the top of a curved face that narrows to a fine edge, to form a compliant seal to the lower surface of a roofing material adjacent in a lateral direction, to effect a seal between the upper surface edge and the lower frame element along this joint to water flowing off the external surface of the panel and onto the next surface while prohibiting ingression between the assembly and the and adjacent roofing component”). 

Regarding Claim 13, Wares discloses the edge of each of the panels may be overlapped in configuration with other panels (Fig. 13). The top portion of each panel would be free of PV elements in the overlap region, thereby teaching the claimed “wherein the photovoltaic panel comprises a lateral zone at the top side that is free from photovoltaic cells, and a photovoltaic zone positioned below the free zone, wherein the zone that is free from photovoltaic cells is designed to be installed underneath an overlapping roofing element, preferably a roof tile or a photovoltaic assembly”. 

Regarding Claim 14, Wares discloses the side elements extend at least the length of a neighboring assembly and connects to the lower sealing element (Fig. 11 for example). The panels then may be aligned to as to overlap (Fig. 13 teaching the claimed “wherein the two side elongate elements extend from the top edge of the photovoltaic panel for at least the length of a neighbouring roof component, to the lower sealing element, and wherein the lower sealing element is positioned to overlap with at least a portion of a lower positioned roof component to form a scale-like weather-sealing arrangement with an upper surface of the lower positioned roof component”). 

Regarding Claim 15, Wares discloses panels in an array disposed on a roof (Fig. 13 teaching the claimed “a photovoltaic building assembly for incorporation into a tiled roof, comprising two or more assemblies according to claim 1 arranged in a horizontally and/or vertically adjacent weather—sealing arrangement”). 

Regarding Claim 16, Wares discloses the panel assemblies are aligned side-by-side such that side elements are aligned (Fig. 8B, Fig. 13 for example teaching the claimed “wherein the photovoltaic assemblies are mounted on a pitched roof with the side walls of adjacent side-by-side assemblies in a facing relationship such that a laterally extending side element interlinks with an adjacent side element, thereby forming a weather—sealing flashing portion”). Each assembly is secured to the roof by the retaining element, deformable mounting pad (Fig. 5, Fig. 6, Fig. 8C teaching the claimed “wherein the assemblies are each secured to the roof construction by retaining elements engaging the side elements; optionally wherein the assemblies are further connected on the downward facing surface to form a photovoltaic electric grid”). 

Regarding Claim 19, Wares discloses the solar panels include top and bottom glass layers sandwiching the active materials ([0056]) teaching the claimed “wherein the panel comprises a translucent top layer and a bottom layer with photovoltaic cells affixed between the top and bottom layers for providing solar power”) and include an outlet for extracting current to a junction box or the like (Fig. 8A, Fig. 12B teaching the claimed “and at least one aperture for allowing a passage to wires, cables and/or tubing for attaching a junction element connecting the photovoltaic panel to an electric grid; and preferably wherein the photovoltaic panel comprises (a) a top sheet, optionally comprising a pigmented coating layer; (b) a front encapsulant material; (c) an array of photovoltaic elements, (d) a layer of electric connectors; (e) a back encapsulant material; (f) a backsheet, and (g) at least one connector for connecting the panel to an electric grid”). 

Regarding Claim 20, Wares discloses a power converter ([0034] teaching the claimed “at least one electrical convertor for converting the photovoltaic electricity to electricity that can be fed into a residential electricity grid”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wares.

Regarding Claim 8, Wares discloses the limitations of Claim 1 but is silent as to the material of the supports. 

However, Wares discloses use of aluminum for edge supports ([0049]). Aluminum is known to be a light-weight material conducive to panel assemblies and as such, it would be obvious to a skilled artisan to use aluminum for Wares side supports, in view of Wares disclosure of aluminum for sure in forming the edge supports. When using aluminum to form the elements, either the elements would necessarily be bent or folded or extruded to be shaped in the desired manner (Fig. 5) thereby teaching the claimed “wherein the side elements are metal extrusion or folded sheet elements, wherein the metal is selected from the group consisting of aluminium alloys and corrosion resistant steel”. Furthermore, the product by process limitations of being an extruded or folded metal process impart no additional structure to the claims and as such, are given limited patentable consideration. See MPEP 2113. 

Regarding Claim 11, Wares discloses a polymer hinge which may be  part of the edge containing elements but does not expressly disclose what type of thermoplastic polymer. 

However, Ware discloses use of a number of polymers including thermoplastic elastomers which are viable for selection in components of the assembly ([0057]) and as such, a skilled artisan would look to the disclosure of Ware regarding viable thermoplastics to select a thermoplastic for forming the hinge, resulting in the selection of a thermoplastic elastomer being an obvious selection, teaching the claimed “wherein the seal comprises an elastomeric material, preferably a UV stable material selected from a natural or synthetic polymer having elastic properties, such as natural or synthetic rubbers, elastomers silicones, and polyolefins, and wherein the seal and the side element is shaped to accommodate the shape of a roofing element adjacent to the assembly”. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wares in view of US 2013032198 by Laia. 

Regarding Claim 10, Wares discloses the limitations of Claim 1 but fails to disclose the claimed configuration of 10. 

However, Laia discloses a polymer edge seal about the perimeter of a solar panel between said panel and a support structure (105, 109 Fig. 1) wherein the polymer edge seal includes a lip which engages both the top and bottom of the panel (Fig. 1 [0033]-[0034] teaching the claimed “wherein each sealing element includes a glazing polymeric seal with an asymmetric shape, wherein a lip on a lower portion extends beyond the edge of the lower surface and engages with an upper surface to constrain the lip, for catchment and subsequent direction to external drainage of internal or external moisture”) so as to absorb moisture ([0033]). 

Therefore, a skilled artisan would be motivated to include the polymer edge seal between Ware’s support structure and panel, as taught by Laia, in order to absorb moisture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721